W. R. Grace & Co.    T 410.531-4574        
7500 Grace Drive    F 410.531-4414
Columbia, MD 21044    E fred.festa@grace.com
W grace.com


Fred Festa
Chairman, President and Chief Executive Officer


Exhibit 10.18



June 19, 2009






Ms. Pamela Kaufman Wagoner




Dear Pamela:


This letter agreement specifies the terms of your employment with W. R. Grace &
Co. (the “Company”), which will be presented for approval to the Board of
Directors (the “Board”) of the Company and/or the Compensation Committee of the
Board, as applicable, on July 1, 2009. I am extremely pleased that you have
agreed to join the Company and believe that you will make a valuable
contribution to the Company’s future.


If you agree with the terms of this letter agreement, please sign where
indicated below and return one fully executed copy to me. An additional copy is
also enclosed for your records.


Position and Responsibilities


At its July 1, 2009, meeting, I will recommend that the Board elect you to the
position of Vice President & Chief Human Resources Officer of the Company (and
of its subsidiary, W. R. Grace & Co. - Conn.), to be effective as of your
commencement of employment with the Company. If the Board, as expected, follows
my recommendation, then the following terms of this letter agreement will apply.


Your employment with the Company will commence on July 13, 2009. Your title will
be “Vice President & Chief Human Resources Officer”, and you will be regarded as
an “executive officer” of the Company. (As all other Company employees, you will
actually be employed by W. R. Grace & Co. - Conn., a 100% owned subsidiary of
the Company, but will be elected an officer of both W. R. Grace & Co. and W. R.
Grace & Co. - Conn.)


You will be an employee of the Company “at will” with no definite term of
employment, and you will be subject to the same requirements as other salaried
employees of the Company, except as provided under this letter agreement.


You will be head of, and responsible for, the corporate human resources
functions of the Company, and you will report directly to me, in my capacity as
Chairman, President and Chief Executive Officer, of the Company. Your office
will be located at the Company headquarters in Columbia, Maryland.


Compensation






--------------------------------------------------------------------------------

2    June 19, 2009











1.
Your initial annual base salary as Vice President & Chief Human Resources
Officer will be $310,000.00. Thereafter, your base salary will be subject to
periodic reviews on the same basis and at the same intervals as are applicable
to other officers of the Company.

    
Your salary will cease to accrue immediately upon your termination of employment
with the Company, regardless of the reason for such termination. (Note, however,
the provisions under “Severance Pay Arrangement”.)


2.
You will participate in the Company's Annual Incentive Compensation Program (the
“AICP”). For the 2009 calendar year, your targeted award under the Program will
be 60 percent of your base salary earnings during 2009, based on the applicable
financial performance of the Company and your personal achievement during that
year, subject to the terms of the following paragraphs. The cash payment you
actually receive under the Program for 2009 (your “2009 AICP Payment”) will be
paid to you in March 2010 at the same time other Program participants receive
their payments for 2009.



Under the Program, there are two financial performance targets that affect the
calculation of the 2009 AICP payments for all Program participants. First, in
order for any such payment to be made to any participant, the Company must
achieve a specific “earnings before income tax” target for 2009 (the “EBIT
Target”). Second, if the EBIT Target is achieved, then the amount available to
be distributed to participants as 2009 AICP payments will be determined by the
degree that certain cash flow targets for 2009 are achieved. (You will receive
further information concerning these targets in a separate letter.)


The amount of your 2009 AICP Payment will be pro-rated, to reflect the portion
of the 2009 calendar year during which you are employed by the Company. (Since
your employment will commence on July 13, 2009, the amount of your 2009 AICP
Payment will be adjusted by multiplying that amount by the following fraction
5.5 / 12 (i.e., 5.5 months / 12 months.) Also, regardless of the results of this
pro-ration, you will be paid a 2009 AICP Payment of no less than $125,000,
provided that the EBIT Target (and the minimum cash flow target to produce any
AICP payment) is achieved for 2009. If that Target is not achieved, you will not
receive any 2009 AICP Payment, nor will any other Program participant.


Finally, the other terms governing your 2009 AICP Payment, will be the same as
the terms governing the 2009 AICP payments to other Program participants. In
accordance with those terms (and notwithstanding any other provision of this
letter agreement), you will only receive a 2009 AICP Payment if you are employed
by the Company on the date in March 2010 when the 2009 AICP payments are made to
Program participants. You will not be entitled to that Payment if you terminate
your employment with the Company, or are terminated by the Company, prior to
that March 2010 payment date.






--------------------------------------------------------------------------------

3    June 19, 2009









Please note that, with respect to future AICP awards, the Program design and
incentive targets are reviewed and adjusted from time to time, as appropriate,
based on Company goals and competitive practice. These and the other provisions
of the Program will apply to you in the same manner as applicable to other
Program participants.


3.
You will be eligible for a targeted award under the Company’s Long-Term
Incentive Plan (the “LTIP”) for the 2009 - 2011 performance period and for the
2008-2010 performance period, as described in this section. Under each LTIP, 50
percent of the total targeted award will be in the form of a cash incentive
opportunity, and 50 percent will be in the form of a stock option grant. Your
targeted award value under the 2009-2011 LTIP will be $300,000; awarded as a
targeted cash incentive opportunity of $150,000; and a stock option grant of
30,440 shares of Company common stock; each of which will be pro-rated for your
actual time of active employment during the LTIP’s performance period. Your
targeted award value under the 2008-2010 LTIP will be $400,000; awarded as a
targeted cash incentive opportunity of $200,000; and a stock option grant of
40,590 shares; each of which will be pro-rated for your actual time of active
employment during the LTIP’s performance period. The “strike price” of those
options will be the market price of a share of Company common stock on the date
the grant is approved by the Board – anticipated to be July 1, 2009 – or the
market price on your date of hire, whichever is later.



The terms of your award under these LTIPs, will be the same as the terms
governing the awards to the other participants under the applicable LTIP,
including vesting schedule for the stock options and the requirement of active
employment with the Company on the date an LTIP cash payment is made to the LTIP
participants, in order to be entitled to such a payment. (You will receive
further information regarding the LTIPs in a separate memo.)
4.
Consistent with your election as an officer of the Company, the Board will be
requested to authorize the Company to enter into a written Executive Severance
Agreement, or a so-called “golden parachute”, with you. In general, the terms of
that agreement will provide for a severance payment of 3.00 times the sum of
your annual base salary plus your targeted annual incentive compensation award
(adjusted in accordance with the terms of that agreement), and certain other
benefits, in the event your employment terminates under certain conditions
following a change-in-control of the Company. The form and provisions of your
Executive Severance Agreement will be the same as applicable to other elected
officers of the Company. Please refer to the Executive Severance Agreement
itself for definition of “change in control”, “employment termination” and other
particulars of this arrangement.

    
Severance Pay Arrangement


If you are involuntarily terminated by the Company [without just cause or] under
circumstances in which you would qualify for severance pay under the terms of
the Grace Severance Pay Plan for Salaried Employees (the “Grace Severance
Plan”), then you will be entitled to a severance payment




--------------------------------------------------------------------------------

4    June 19, 2009









of 1.5 times a dollar amount equal to your annual base salary at the time your
employment is terminated. This severance pay arrangement shall be governed by
the terms of the Grace Severance Plan, except of course for the calculation of
the amount of severance pay. Under that Plan, the total severance payment would
be made to you in installments, at the same time and in the same manner as
salary continuation payments, over a period of 18 months beginning as of the
date you are terminated. However, at your option, under the current terms of the
Grace Severance Plan, the entire severance payment may be paid to you in a
single lump sum as soon as practical after your termination.


You will not, in any event, however, be entitled to the severance payment
described above if, at the time your employment terminates, your employment
terminates as the result of your death, or you are entitled to payments under
your Executive Severance Agreement described above, or to disability income
payments under the Grace “LTD Plan” and/or “ESP Plan” mentioned below. Also, if
you receive the severance payment described above in this letter, you will not
be entitled to any other severance pay from the Company.


409A Provisions. Notwithstanding any other provision of this letter agreement to
the contrary, if you become entitled to severance pay under this agreement, at a
time that the Company determines that you are a “specified employee”, within the
meaning of section 409A(a)(2)(B) of the Internal Revenue Code (the “Code”), you
will not be paid any of that pay prior to a date that is 6 months after your
“separation from service” (within the meaning of section 409A(2)(A)(i)) from the
Company or your date of death if sooner; provided, however, if your employment
is terminated involuntarily and you become entitled to such severance pay, then
you may receive, prior to that date, an amount of severance pay under this
agreement (when added to the severance benefits you receive under any other plan
or program of the Company, which is deemed to be a “nonqualified deferred
compensation plan” (as defined by section 409A(d)(1) of the Code), that does not
exceed an amount that is 2-times the compensation limit under Code section
401(a)(17) at the time of your termination, or 2-times your annual compensation
at that time, if lesser. It is quite likely that you would be a “specified
employee” if and when you become entitled to severance pay hereunder. Pamela,
please note that the provisions under this paragraph do not grant you any
additional benefits, but instead these provisions are solely intended to help
assure that your severance benefits described above will be paid in a manner
that does not violate the provisions of Code section 409A.


Finally, please note that all payments and benefits under this letter agreement
(as well as under the other agreements, programs, policies and plans of the
Company) are intended to be exempt from Code section 409A or, with respect to
any such payments and benefits that are not so exempt, to be in compliance with
that Code section; and the provisions of this letter agreement (and those other
agreements, programs, policies and plans) shall be interpreted and administered
in that manner.


Sign-on Bonus






--------------------------------------------------------------------------------

5    June 19, 2009









The Company will pay you a sign-on bonus of $225,000 on July 24, 2009 (which is
the first regular Company pay date immediately following your employment start
date of July 13, 2009), subject to the repayment provisions specified in the
next sentence. You agree to repay to the Company the full amount of this bonus
if you voluntary terminate your employment with the Company within the first 12
months of your employment, i.e., anytime prior to July 12, 2010. In that event,
such repayment must be made in full, no later than your last day of active
employment with the Company.


Executive Physical


You will also be eligible for an annual “executive physical” performed at Johns
Hopkins Hospital in Baltimore, at Company expense. The terms of the physical
will be the same as applicable to other elected officers of the Company based in
Maryland.


Other Benefit Programs


As an officer of the Company, you will also be eligible to participate in the
following benefit plans and programs (subject to the continuation and the actual
provisions of the plans and programs, as amended from time to time):


•
The W. R. Grace & Co. Retirement Plan for Salaried Employees (“Grace Salaried
Retirement Plan”)

•    The W. R. Grace & Co. Supplemental Executive Retirement Plan
•    The W. R. Grace & Co. Salaried Employee Savings & Investment Plan
•
The W. R. Grace & Co. Savings & Investment Plan Replacement Payment Program

•    The W. R. Grace & Co. Long-Term Disability Income Plan (“LTD Plan”)
•    Executive Salary Protection Plan (“ESP Plan”)
•    The W. R. Grace & Co. Voluntary Group Accident Insurance Plan
•    The W. R. Grace & Co. Business Travel Accident Insurance Plan
•    The W. R. Grace & Co. Group Term Life Insurance Program
•    Personal Excess Liability Insurance (with a current limit of $6 million)
•    The W. R. Grace & Co. Group Medical Plan
•    The W. R. Grace & Co. Dental Plan
•    Retiree Medical Coverage


In addition, during your employment with the Company, you shall also be entitled
to participate in all other employee/executive perquisites, pension and welfare
benefit plans and programs made available to the Company's executives or to its
employees generally, as such plans or programs may be in effect, and amended,
from time to time.


Vacation






--------------------------------------------------------------------------------

6    June 19, 2009









As an officer of the Company, you will be entitled to four weeks paid vacation
per full calendar year.


Indemnification


The Company shall, to the extent permitted by applicable law, indemnify you and
hold you harmless from and against any and all losses and liabilities you may
incur as a result of your performance of your duties as an officer or employee
of the Company. In addition, the Company shall indemnify and hold you harmless
against any and all losses and liabilities that you may incur, directly or
indirectly, as a result of any third party claims brought against you (other
than by any taxing authority) with respect to the Company's performance of (or
failure to perform) any commitment made to you under this agreement. The Company
shall obtain such policy or policies of insurance as it reasonably may deem
appropriate to effect this indemnification.


Confidentiality and Non-Compete Agreements


As a condition of employment, you will be required to sign the Company’s
standard employment agreement (the “Standard Agreement” copy attached), which
includes agreements regarding the confidentiality of Company information and
non-competition, and similar provisions. To the extent that the terms of the
Standard Agreement differ from the terms of this letter agreement, the terms of
this letter agreement (and not the Standard Agreement) shall control your
employment relationship with the Company. In addition, the provisions of item 5
of the Standard Agreement are not applicable to the terms of this letter
agreement, in that the Standard Agreement does not supersede any terms of this
agreement.


Miscellaneous


You and the Company acknowledge this letter agreement, and the other written
agreements referred to herein, contain the entire understanding of the parties
concerning the subject matter hereof. You and the Company acknowledge that this
agreement supersedes any prior agreement between you and the Company concerning
the subject matter hereof. Except as expressly otherwise provided herein, this
agreement shall not adversely affect your rights to participate in, or receive
any benefit under, any incentive, severance or other benefit plan or program in
which you may from time to time participate.


If any provision of this agreement is held invalid or unenforceable in whole or
in part, such provision, to the extent it is invalid or unenforceable, shall be
revised to the extent necessary to make the provision, or part hereof, valid and
enforceable, consistent with the intentions of the parties hereto. Any provision
of this agreement that is held invalid or unenforceable, in whole or in part,
shall not affect the validity and enforceability of the other provisions of this
agreement, which shall remain in full force and effect.
    




--------------------------------------------------------------------------------

7    June 19, 2009









This letter agreement may be amended, superseded or canceled only by a written
instrument specifically stating that it amends, supersedes or cancels this
letter, executed by you and the Company.


If you have any specific questions regarding the compensation programs and
benefits noted above, please call Brian McGowan.






Pamela, again, I am very excited about your decision to join Grace and look
forward to a productive and rewarding relationship.


Sincerely,


/s/ Fred


Alfred E. Festa
Chairman, President & Chief Executive Officer
W. R. Grace & Co.


Attachment


cc:    W. Brian McGowan




AGREED AND ACCEPTED:




/s/ Pamela K. Wagoner




Date:    6/19/09    




